Order filed, January 23, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01075-CV
                                 ____________

        MYRA LISA WELLONS, INDIVIDUALLY AND AS THE
      REPRESENTATIVE OF THE ESTATE OF JASON WELLONS,
            DECEASED, MEGAN WELLONS, Appellant

                                         V.

 VALERO REFINING-NEW ORLEANS, L.L.C AND VALERO SERVICES
                      INC., Appellee


                    On Appeal from the 113th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-36186


                                     ORDER

      The reporter’s record in this case was due January 11, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Shannon Simmons, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM